       Case: 1:20-cv-02782 Document #: 53 Filed: 08/04/20 Page 1 of 2 PageID #:632
      Case: 20-1811    Document: 00713657319           Filed: 08/04/2020   Pages: 2



        UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT



Everett McKinley Dirksen United States Courthouse                                             Office of the Clerk
        Room 2722 - 219 S. Dearborn Street                                                  Phone: (312) 435-5850
             Chicago, Illinois 60604                                                        www.ca7.uscourts.gov




                                           NOTICE OF ISSUANCE OF MANDATE
 August 4, 2020


To:            Thomas G. Bruton
               UNITED STATES DISTRICT COURT
               Northern District of Illinois
               Chicago , IL 60604-0000



                                         ELIM ROMANIAN PENTECOSTAL CHURCH, et al.,
                                         Plaintiffs - Appellants

                                         v.
 No. 20-1811
                                         JAY R. PRITZKER, in his official capacity as Governor of the State of
                                         Illinois,
                                         Defendant - Appellee

  Originating Case Information:

 District Court No: 1:20-cv-02782
 Northern District of Illinois, Eastern Division
 District Judge Robert W. Gettleman
Herewith is the mandate of this court in this appeal, along with the Bill of Costs, if any. A
certified copy of the opinion/order of the court and judgment, if any, and any direction as to
costs shall constitute the mandate.


  RECORD ON APPEAL STATUS:                                        No record to be returned




NOTE TO COUNSEL:
    Case: 1:20-cv-02782 Document #: 53 Filed: 08/04/20 Page 2 of 2 PageID #:633
   Case: 20-1811    Document: 00713657319           Filed: 08/04/2020   Pages: 2



If any physical and large documentary exhibits have been filed in the above-entitled cause, they are
to be withdrawn ten (10) days from the date of this notice. Exhibits not withdrawn during this period
will be disposed of.

Please acknowledge receipt of these documents on the enclosed copy of this notice.

                           -----------------------------------




 Received above mandate and record, if any, from the Clerk, U.S. Court of Appeals for the
 Seventh Circuit.

 Date:                                                Received by:


 _________________________                           ____________________________________




 form name : c7_Mandate(form ID: 135)
